Case 3:21-cv-01245-LAB-LL Document 13 Filed 08/05/21 PageID.121 Page 1 of 3




 1 MCGUIREWOODS LLP
   DAVID C. POWELL SBN #129781
 2 dpowell@mcguirewoods.com
   ALICIA A. BAIARDO SBN #254228
 3 abaiardo@mcguirewoods.com
   ANTHONY Q. LE SBN #300660
 4 ale@mcguirewoods.com
   Two Embarcadero Center
 5 Suite 1300
   San Francisco, CA 94111-3821
 6 Telephone: 415.844.9944
   Facsimile: 415.844.9922
 7
   Attorneys for Defendants
 8
   Wells Fargo & Company and Wells Fargo Bank N.A.
 9
10
11                         UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13
   THOMAS W. MCNAMARA, as the               CASE NO. 3:21-cv-01245-LAB-LL
14 Court-Appointed Receiver for Triangle
   Media Corporation, Apex Capital          Honorable Larry A. Burns
15 Group, LLC; and their successors,
   assigns, affiliates, and subsidiaries,
16                                          DEFENDANTS WELLS FARGO
                  Plaintiff,                & COMPANY AND WELLS
17
          vs.                               FARGO BANK N.A.’S
18                                          CORPORATE DISCLOSURE
   WELLS FARGO & COMPANY, a                 STATEMENT PURSUANT TO
19 corporation, WELLS FARGO BANK,
   N.A., a national banking association,    FED. R. CIV. PROC. 7.1
20
                          Defendants.       Complaint Filed: July 8, 2021
21
22
23
24
25
26
27
28
     CASE NO. 3:21-cv-01245-LAB-LL
       DEFENDANTS WELLS FARGO & COMPANY AND WELLS FARGO BANK N.A.’S
       CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. PROC. 7.1
Case 3:21-cv-01245-LAB-LL Document 13 Filed 08/05/21 PageID.122 Page 2 of 3




 1             Pursuant to Federal Rule of Civil Procedure 7.1 and Civil L.R. 3-15, the
 2 undersigned, counsel of record for Defendant Wells Fargo Bank, N.A. (“Wells
 3 Fargo”), certifies that the following listed persons, associations of persons, firms,
 4 partnerships, corporations (including parent corporations) or other entities may (i)
 5 have a financial interest in the subject matter or in a party that could be
 6 substantially affected by the outcome of this proceeding:
 7      (i)       Wells Fargo Bank is a national banking association organized under the
 8                laws of the United States, and is a wholly-owned subsidiary of Wells
 9                Fargo & Company.
10      (ii)      Wells Fargo & Company is the parent corporation of Wells Fargo Bank.
11                Wells Fargo & Company is a publicly-traded corporation organized
12                under the laws of Delaware. No other publicly held corporation owns
13                10% or more of Wells Fargo’s stock.
14             These representations are made to enable the Court to evaluate possible
15 disqualification or recusal.
16
17 DATED: August 5, 2021                  MCGUIREWOODS LLP
18
19                                        By: /s/ Anthony Q. Le
20                                            Anthony Q. Le

21                                            Attorneys for Defendants
22                                            Wells Fargo & Company and Wells
                                              Fargo Bank N.A
23
24
25
26
27
28
     CASE NO. 3:21-cv-01245-LAB-LL   1
       DEFENDANTS WELLS FARGO & COMPANY AND WELLS FARGO BANK N.A.’S
       CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. PROC. 7.1
Case 3:21-cv-01245-LAB-LL Document 13 Filed 08/05/21 PageID.123 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2          I certify that on August 5, 2021, the foregoing document entitled
 3 DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT PURSUANT
 4 TO FED. R. CIV. PROC. 7.1 was electronically filed with was the Clerk of the
 5 Court for the United States District Court, Southern District of California using the
 6 CM/ECF system; thereby upon completion the ECF system automatically
 7 generated a “Notice of Electronic Filing” as service through CM/ECF to registered
 8 e-mail addresses of parties of record in the case.
 9
10
                                                  By: /s/ Anthony Q. Le
11
                                                          Anthony Q. Le
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO. 3:21-cv-01245-LAB-LL   2
       DEFENDANTS WELLS FARGO & COMPANY AND WELLS FARGO BANK N.A.’S
       CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. PROC. 7.1
